Citation Nr: 1604843	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel
INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  

In April 2014, the Veteran presented testimony at a personal hearing before a Veterans Law Judge in April 2014.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The Veteran was informed that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing.  He has not responded to the Board's November 2015 letter, and therefore, the Board will proceed with the matter on appeal.

The issues of entitlement to service connection for a low back disability and entitlement to service connection for a bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1970 rating decision denied service connection for a back condition; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the January 1970 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The January 1970 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

For applications to reopen previously denied claims, the AOJ must provide the appellant with notice that satisfies the requirements of the opinion of the VA General Counsel in VAOPGCPREC 6-2014.  This opinion states that notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  In other words, VA is required "to explain what 'new and material evidence' means."  VAOPGCPREC 6-2014, para. 5, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Although VA is no longer required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of claims for service connection, VA must still provide generic notice that explains the requirements for reopening these claims.  Compare VAOPGCPREC 6-2014 with Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the decision below, the Board has reopened the Veteran's claim for service connection for a low back disability.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO originally denied service connection for a back condition in a January 1970 rating decision.  After being notified of the decision in January 1970, the Veteran did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely appeal.  Although the record does not contain a copy of the letter sent to the Veteran stating that service connection for a back disability was denied, a January 1970 Control Document and Award Letter form which was marked verified to the Data Processing Center (DPC) and stamped January 16, 1970, is of record.  This document reflects that the process of notifying the Veteran of the denial of service connection for a back condition in the January 1970 was underway, and pursuant to the presumption of regularity, the Board finds this to be sufficient evidence of notification.  (In this regard, the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the officials at the RO who were responsible for notifying the Veteran of the denial of his claim for service connection for a back condition.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  The Court specifically held that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998).  The Veteran has not indicated that he did not receive notification of the January 1970 denial.)  Therefore, the Board finds that the record contains sufficient evidence showing that Veteran was sent such a letter in accordance with regular procedures.  See Evans v. Brown, 9 Vet. App. 273, 287 (1996) (a presumption of regularity applies to VA's mailing of RO decisions); Tellex v. Principi, 15 Vet. App. 233, 238-239 (2001) (there is presumption of regularity that VA properly discharged official duties by mailing a copy of VA benefits decision to last known address of claimant); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity applied to mailing of a copy of notice of appellate rights so that where veteran did not timely file NOD from administrative decision such decision was proper basis for denial of veteran's claim).

The basis of the denial of service connection for a back disability found in the January 1970 rating decision was that there is no evidence of any back disability in the service treatment records or at service separation.  Evidence submitted and obtained since the January 1970 rating action includes the Veteran's testimony that he injured his back during service and that he has basically had continuous back symptomatology since service.  The current evidence also reflects a diagnosis of a back disability.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects evidence of a current diagnosis and a new theory of entitlement which was not available at the time of the last denial. 

Therefore, the Board finds the above newly received evidence is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of entitlement to service connection for a low back disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a back disability is reopened, and to that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the Travel Board hearing the Veteran testified that he injured his back in service in 1966 when he was stationed in Grafenwohr, Germany.  He stated that he sneezed while lifting a heavy box and threw out his back.  In his VA Form 9 he indicated that he was carried to sick call.  He specified that this was not at a base hospital, it was in the field.  The Veteran also testified that although his back was not hurting at service separation, it began hurting after service and has been ongoing since then.  He further testified that he received private treatment for his back throughout the 1960s, 1970s, and 1980s, and that he took Naprosyn and Flexeril, but that the private treatment records are no longer available.  Finally, the Veteran testified at the hearing that his leg disability is neuropathy and is related to his back disability.  

A review of the record reveals that the Veteran's service treatment records do not reflect any evidence of a back injury.  While the Veteran is competent to report having hurt his back during service, the Board finds that on remand an attempt should be made to locate any missing service treatment records from any field hospital or field station in Germany where the Veteran was stationed, as such field treatment records may be held in a different location than other service treatment records.

The record also contains a June 2011 VA examination report which reflects that the Veteran reported hurting his back in service while lifting a heavy armory box.  He stated that he continued to have intermittent lower back pain with stiffness, which is getting worse with time.  It was noted that in August 2010 the Veteran had a lumbar fusion with posterior instrumentation.  The examination report reflects that an opinion was not requested.  Despite this notation, the examiner opined that the claimed back condition and bilateral leg condition are not related to or secondary to the Veteran's service-connected shoulder disabilities because they are different anatomical areas, which are not related to one another.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the June 2011 VA examination report does not contain an opinion as to whether the current back disability is etiologically related to service, to include the Veteran's claimed inservice back injury.  While it is not clear why an opinion was obtained as to whether the back disability and leg disabilities are related to the service-connected shoulder disabilities, the Board notes that there is an inadequate rationale for the opinions, and they do not address whether the back or leg disabilities is/are aggravated by the service-connected shoulder disabilities.  Therefore, on remand, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his low back disability and any bilateral leg disabilities.  

Finally, in a June 2011 VA Form 21-4142 the Veteran indicated that he received treatment for his back at the VA Hospital in San Juan, Puerto Rico in March 1988, March 2008 and August 2009.  The record contains VA treatment records from Puerto Rico dating from April 5, 2010 to the present.  As such, on remand, an attempt should be made to obtain all VA treatment records prior to April 5, 2010.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the VA Medical Center in San Juan, Puerto Rico, dating prior to April 5, 2010, and associate the records with the claims file.

If, after making reasonable efforts to obtain the requested VA treatment records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that the Veteran is ultimately responsible for providing the evidence.  A formal finding of unavailability of service records must also be associated with the file or Virtual VA addressing why further attempts to obtain such records would be futile.
 
2.  Contact the appropriate records custodians, in order to obtain the Veteran's complete service treatment records to include records from any field hospital or field treatment center in which the Veteran sought treatment during his service in Germany in 1966 and 1967.  

If, after making reasonable efforts to obtain the requested service treatment records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that the Veteran is ultimately responsible for providing the evidence.  A formal finding of unavailability of service records must also be associated with the file or Virtual VA addressing why further attempts to obtain such records would be futile.

3.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of the Veteran's low back disability and any bilateral leg disability.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail. 

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's low back disability (diagnosed as lumbar myositis/spasm and residual lumbar surgical fusion and instrumentation L3-L4, L4-L5 at the June 2011 VA examination) is etiologically related to service to include the 1966 incident the Veteran testified to whereby he injured his back while lifting a box.  For the limited purpose of this examination, the examiner must ignore the lack of documentation in the service treatment records of low back complaints or findings and must assume the Veteran did injure his back in the in-service accident and that he had back problems ever since service which he was treated for by private doctors/took medication.

If the examiner determines that the Veteran's low back disability is not etiologically related to service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the low back disability is caused or aggravated (permanently worsened beyond the normal progression of the disability) by the service-connected bilateral shoulder disabilities.  

If the examiner determines that the low back disability is etiologically related to service or is caused or aggravated by the service-connected shoulder disabilities, the examiner should provide an opinion as to whether the Veteran has a bilateral leg disability which is at least as likely as not (50 percent or greater probability) caused or aggravated (permanently worsened beyond the normal progression of the disability) by the low back disability.  
The examiner should also provide an opinion as to whether any current bilateral leg disability is at least as likely as not (50 percent or greater probability) caused or aggravated (permanently worsened beyond the normal progression of the disability) by the service-connected bilateral shoulder disabilities.  

The examiner must provide a complete rationale for all opinions stated.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


